 HANCOCK FABRIC OUTLET, INC.249Hancock Fabric Outlet,Inc.andRetail,Wholesale& Department Store Union,AFL-CIO. Cases15-CA-3293, 15-CA-3356, and 15-RC-3894April 7, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAOn December 20, 1968, Trial Examiner ThomasS.Wilson issued his Decision in the above-entitledproceedings, finding that Respondent had engaged inand was engaging in certain unfair labor practices,andrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found merit in Union objectionstotheelectionheldon July 18, 1968, andrecommended that it be set aside. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentirerecord in this case, including the TrialExaminer'sDecision and Respondent's exceptionsandbrief,andherebyadoptsthefindings,'conclusions,'and recommendations of the TrialExaminer with the following modifications:1.The Trial Examiner found, and we agree, thatRespondent's April 26 - May 2 interrogations ofemployees as to Union membership and sympathiesviolated Section 8(a)(1) of the Act. In making hisfinding, the Trial Examiner stated that Respondent11...made no assurances [to employees] thatreprisalswould not ensue." However, in testimonycredited by the Trial Examiner, Donaldson appearstohave given some such assurances during hisinterrogations.Evenso,however,allthecircumstances attending the interrogations amplyindicatetheircoercivenature.SeeStruksnesConstruction Co., Inc.,165 NLRB No. 102.2.The Trial Examiner has found that the July 18,1968,electionshouldbe set aside.We agree.However, in doing so we rely only on Respondent'sunlawful conduct after the filing of the Union'srepresentation petition onMay 2, 1968.The IdealElectricMfg.Co., 134 NLRB 1275, 1278. In thisrespect, the record shows that, on July 4, 1968,Respondent announced for the first time that itwould pay double time for work on this and otherholidays.The facts show, as we find, that thepurpose of this new benefit, which was reflected inJuly 17 paychecks, was to induce a "no" vote in theJuly 18 election. The announcement of the extrabenefitwith this coercive purpose violates Section8(a)(1) of the Act;' and, with the realization of theextra pay on July 17, it clearly interfered withemployee free choice in the election. Accordingly,we shall set the election aside as recommended bythe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asherein modified, and hereby orders that Respondent,Hancock Fabric Outlet, Inc., Mobile, Alabama, itsofficers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as so modified:1.Add the following as paragraph 2(c), andreletter the subsequent paragraphs accordingly:"(c)Notifytheabove-namedemployees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."2.Add the following as the seventh indentedparagraph of the Appendix:WE WILL notify the above-named employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed Forces.IT IS FURTHER ORDERED that the election in Case15-RC-3894 be, and it hereby is, set aside and thatthe petition therein be, and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONThe Trial Examiner inadvertentlymisstated certain factsWe herebycorrect hisDecision to show that(1)employee Jordan telephoned theMobile Labor Council on April 16,1968 (subsectionIII,A, secondparagraph),(2)Manager Donaldson interviewed employeeDorothy LightonApril 26(subsectionIII,A, 16thparagraph), and (3)onMay 4,Calderaro toldWaltonthat he thought Donaldson wanted to find outabout theUnion'smajority(subsectionIII,A, 35thparagraph)'In arriving at our conclusions herein, we have founditunnecessary toadopt theTrial Examiner'scharacterizations of Respondent's conduct inproviding aidfor employeewithdrawalsfrom the UnionSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon a chargeduly filed on July 24, 1968, by Retail, Wholesale &Department Store Union,AFL-CIO,hereinafter calledthe Union or the Charging Party, the General Counsel ofthe National Labor Relations Board, hereinafter referred'N L R BvExchangeParts Co.375 U S 405175NLRB No. 42 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDto as the General Counsel' and the Board respectively, bytheRegionalDirector for Region 15, New Orleans,Louisiana, issued its complaint dated September 13, 1968,2againstHancock Fabric Outlet, Inc., hereinafter referredtoastheRespondent.The complaint alleged thatRespondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1), (3), and (5) and 2(6) and (7) of the LaborManagement Relations Act, 1947, as amended, hereinreferred to as the Act.Respondent duly filed an answer admitting certainallegations of the complaint, but denying the commissionof any unfair labor practices.Pursuant to notice a hearing was thereon held before meinMobile, Alabama, on October 23, 24, and 25, 1968. Allpartiesappeared at the hearing, were represented bycounsel, and were afforded full opportunity to be heard, toproduce and cross-examine witnesses, and to introduceevidencematerial and pertinent to the issues. At theconclusion of the hearing, oral argument was waivedBriefs were received from Respondent and from GeneralCounsel by November 16, 1968.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTHancock Fabric Outlet,Inc., is,and has been at alltimes material herein, a corporation duly organized under,and existing by virtue of, the laws of the State ofAlabama. It owns and operates a series of retail fabricstores, selling primarily to the general public from a stockconsistingof cloth, piecegoods, and other fabric materials,patterns, buttons, drapery accessories, and other notionsand personal sewing accessories. The home office ofHancock Fabric Outlet,Inc., isTupelo,Mississippi. Theonly store involved in the instant charges is the oneoperated by the Respondent in Mobile, Alabama.During the past 12 months, which period isrepresentative of all times material herein, Respondent, inthe course and conduct of its business above, had a grossvolume of sales in excess of $500,000. During the sameperiod,Respondent purchased and received goods andmaterialsvalued in excess of $50,000 which were shippeddirectly to Respondent from points outside the State ofAlabama.Accordingly, I find that Respondent is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.IITHE UNION INVOLVEDRetail,Wholesale& Department Store Union,AFL-CIO,isalabororganizationadmittingtomembership employees of RespondentTHE UNFAIR LABOR PRACTICIA. The FactsOn April 15, 1968, Respondent employee GeorgiaJordan, a cashier employed by Respondent continuouslysinceDecember 1965,' and employee Virginia P. Knoxdiscussed the possibility of securing union representationfor the store employees at the store.Later this samediscussionwas carried on by telephone after workinghours.On July16Jordan telephoned theMobileLaborCouncilofficeand arranged to have a meeting ofRespondent's employees on April 20 with Dave Walton, aunion representative,at the union hall for the purpose oforganizing Respondent's employees into the Union.The following day Jordan reported these arrangementsto Knox.Jordan was absent from work due to sickness on April17, 18, and 19.During this period of time Knox contactedanumberofRespondent'semployeesandmadearrangements for them to attend the scheduledApril 20meeting.On the eveningof April 20employees Jordan,who hadreturned to work that day with a medical certificate,Annie O. Gibson,Opal Rudder,AliceSossaman,VoncilleMorrison,and Knox° met with Walton as arranged andeach personally executed unambiguous authorization cardson behalf of the Union.On April 23 employee Annie O. Gibson,an employeeof Respondent sinceJuly 1967,gave union authorizationcards to fellow employees Robert Riley and DorothyLights in the store.Each accepted the card,filled it outcompletely,and voluntarily returned the executed card toGibson.On April 25Knox gave employee Elizabeth VanBuskirk a similar card which Van Buskirk brought to theKnox home that evening and voluntarily executed.'On April26,between 11-11:30 a.m.Respondent's25-year oldManager ByronW. Donaldson received,opened,and read the following letter from the Union overWalton's signature:This letter is to inform you that a majority of youremployeeshavebecomemembers of the Retail,Wholesale and Department Store Union,AFL-CIO,Local 102-A.Iwould like to meet with you concerning conditions,pay and fringe benefits for these employees.Iwillbe glad to submit the signed cards to anuninterestedperson for a card check to prove mymajority.Donaldson,totally inexperienced in labor law and laborrelations, testified he "was stunned"by the letter.His firstmove was to telephone L. D. Hancock, Respondent'sowner,at his headquarters in Tupelo, Mississippi, but,according to Donaldson's testimony,was unable to reachHancock because of his absence from the store caused bythe impending birth of a grandchild at a Tupelo hospital.Donaldson then had his assistant manager,Charles R.Calderaro,equally young and equally unknowledgeableabout labor law, read the aforementioned letter.Calderarowas equally"shocked"by the matter.They thenspeculated as to the employee"dissatisfactions"which'This term specifically includes the attorney appearing for the GeneralCounsel at the hearing'The complaint was subsequently amended and consolidated withObjections to Election'Respondent'sMobile store opened for business under Manager ByronW. Donaldson in July 1965.'The lattertwo employees were accompanied by their husbands'Dorothy Light,another cashier, became Mrs Cash subsequent to theevents here at issue but poor to the hearing herein.`Thus 9 of Respondent's 14 employees had voluntarily executed unionauthorization cardsby April 26. HANCOCK FABRIC OUTLET, INC.251had caused them to join a union.By noon Calderaro had commenced making the roundsof the employees to satisfy his "curiosity" as to whichemployeeshad joined the Union and as to what"dissatisfactions" had caused them to do so. Calderaro'sefforts in this regard had the tacit, at least, approval ofDonaldson.'The first employees Calderaro interrogatedwereRudder and Jordan who were on their lunch break.Calderaro first inquired if they had been approached tojoinany union. Receiving no answer he then askedRudder if she belonged to a union. Rudder admitted thatshedid.Calderarothenaskedastowhat"dissatisfactions"withRespondent she had. Rudderdenied being dissatisfied. Calderaro then asked if Rudderhad seen either Donaldson or himself about thedissatisfactions which had caused her to join the Union.Following another negative answer, Calderaro turned toJordan and asked if she "paid dues to a union." Jordandenied paying dues but answered the question as towhether she was a member of a union by admitting thatshe was not only a member of the Union but also was a"charter member" of that Union!A little time thereafter Calderaro approached AnnieGibson and inquired if she was a member of the Union.Gibson's answer was, "Ask me no questions and I'll tellyou no lies." The question was repeated only to have theanswer repeated. This exchange convinced Calderaro thatGibson was a leader of the union movememt. He soreported to Donaldson.Calderaro acknowledged that by the end of the day ofApril 27 he had asked each of Respondent's employeesabout his or her union membership. Admittedly Calderarofailed to inform any of these employees as to the purposeof his inquiry, i.e., to determine the accuracy of theUnion's claim of majority representation, or to inform theemployees that there would be no reprisals regardless ofthe employee's answer.That afternoon Donaldson also made inquiries of theemployees as to their union memberships. His first inquirywas made of employee Winn, a cutter, who denied being amember or having any knowledge of the union effort.Apparently after this interviewWinn telephoned VirginiaKnox who was at home on her day off. Knox admitted toher that she was a member of the Union This admissionwas promptly reported by Winn to Donaldson on theafternoon of April 26.9Among others Donaldson interviewed on April 26 wasRuth Light. During this conversation Light acknowledgedthat she had signed a union card and informed Donaldsonthat she had been invited to the meeting of April 20 buthad been unable to attend.'°With Jordan working the cash register about 3 p.m. onApril 26 customer Nell A. Reynolds, whose job at Y.B.A.causedhertobuy considerablemerchandise fromRespondent, came to the cashier's desk seeking toexchangeapurchasemadepreviously.Reynoldsadmittedly did not have the cash receipt for the purchaseshe was attempting to exchange. In accord with the storepolicy that no exchanges were to be made without suchcash receipts, Jordan refused to make the exchange forher.Reynolds left the cashier's desk and wandered intoanother part of the store. About this time Light relievedJordan on the cash register whereupon Reynolds returnedto the cashier's desk and made the same request for theexchange. Light permitted the exchange even without thecash receipt.After Jordan had returned to the rear of the store onher break for a few minutes, Calderaro called her over tohisdesk and said that Respondent did not need heranymore and that she was fired. When Jordan inquired"why?" Calderaro answered that Respondent did not likeher "attitude." Jordan stated that she thought Calderaro"ought to be able to do better than that" and asked whyshe had not been told about her poor "attitude" beforeduring her 2-1/2 years of employmentWhen Jordanindicated that she was not going to check out, Calderarotold her that Donaldson was in the store and wouldconfirm that she was discharged. Thereupon Jordan wentout into the front of the store near the cashier's desk, toldDonaldson that Calderaro had discharged her, and askedtohavewordswith him in the back of the store.Donaldson followed her to the back of the store whereJordan asked why she was being discharged. Donaldson'sanswer was that she was being fired because of her"attitude," adding that "some lady at his church hadcomplained to his wife" the previous week about Jordan'sattitude." Jordan then inquired if she was being fired onaccount of the Union. Receiving no answer from eitherDonaldson or Calderaro, she soon left the store convincedthat she was discharged.':Jordan then left the store as ordered and has not sincebeen reinstated.About 5 p in Donaldson finally, according to histestimony, got in telephonic communication with his boss,'Donaldson certainly made no effort to stop Calderaro even after hebegan receiving reports about I p m from Calderaro as to the probableunion membership of the employees he had interrogated'Calderaro originally testified that Jordan did not answer his inquiry asto her union membership His first testimony was that the statement aboutJordan being a "charter member" of the Union was made by Jordan afterhe had notified her of her discharge later that same day Calderaro'smemory of his interviews with both Jordan and Gibson proved to beanything but clear, certain, or complete Calderaro,likeDonaldson, alsoexhibited a propensity to testify that certain compromising events occurredafter the discharges.Accordingly,Ifind as above in accordance with thetestimony of Jordan who gave the appearance of being an honest witnessBut, in any event,Calderaro came away from the interview"suspecting"that Jordan was not only a member of the Union but had"organized thisunion for her own purposes"Calderaro so reported to Donaldson about130 that afternoon'At times during the examination of Donaldson, Donaldson seemed to beplacing the date of his interview with Winn on April 27 and at other timeson April 26 However,asKnox was on her day off on April 26, it isobvious that the Donaldson-Winn conversations had to be on April 26, theday Winn telephoned Knox at Knox's home and reported the results toDonaldson"Light testifiedthat she thought that her conversation with Donaldsonhad occurredabout a weekbeforethedischarge of JordanExcept for thefact that Lightdid not sign her union cardfor GibsonuntilApril 23, theinterviewcould havehappened at that time because with the "grapevine"which existed in the plant,due as far as this record shows to employeesWinn and Nix, it ishard to believethat in a store with as few employees initasRespondent's,the newsof theApril 20 meeting had not reachedRespondent'sofficialsuntilApril 26However, as there is no evidence tocorroborateLight'stestimonyas to the date ofthe interview withDonaldson,the Trial Examineraccepts the testimony of Donaldson thathis first talkwith Light occurred promptlyafterthe receiptof the Union'sletter on April 26."AccordingtoDonaldson's testimony,he also told her that he had justreceived a complaint about Jordan's attitude again at the cashier's desk Itisnoteworthy that neitherJordan nor Calderaromentioned the Reynolds'complaint in their descriptionof thetermination interview"Both Donaldsonand Calderarotestified,and Jordan denied,that asJordan wasleaving she turnedto Calderaro,reminded him of his inquiryas to her union membership earlier,and stated that she not only was amember of the Unionbut was "a charter member"thereof Seefootnote 8,above 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDL D. Hancock, in Tupelo, Mississippi, explained that hehad received this letter from the Union and was instructedby Hancock, "Just fire everybody that is connected withthe Union "Donaldson's answer was an emphatic, "Yes, Sir."' 3After the store closed at 9 p.m. that evening DonaldsonandCalderaro held what Donaldson described as a"dissatisfactionmeeting" in which they discussed the"dissatisfactions" they had with various employees of thestore.The "dissatisfied" employees discussed specificallythat evening included Gibson, Alice Sossaman, DorothyLight,andOpalRudder." It is noteworthy thatRespondent had discovered or "suspected" that each ofthe above was a member of the Union through theirearlier interrogations that day. In addition Donaldsontestified that some weeks before this time he had beeninformed by employee Beatrice Nix that Gibson at thattime was so disgusted at being required to work 10 hoursevery otherMonday that she threatened to take thatmatter to the Wage Hour Division and subsequently NixinformedDonaldson that Gibson was going to takeemployment with one Kelle Thompson, a Mobile fabricdesigner. These unconfirmed reports from Nix along withtheir definite suspicion that Gibson was a leader of theunionmovement convinced Donaldson and Calderaro ofGibson's "dissatisfactions," that "her mind was not in thestore" and on the basis that, as Respondent expressed it,Gibson was "high man on the raft," they came to theconclusion that Gibson should be discharged first thing inthe morning 15At some unspecified time following his telephone callwith Hancock, Donaldson telephoned an unnamed fellowchurch member "with a law degree" but without labor lawexperience who did not think it quite right that Donaldsonshould follow the above order given by Hancock andadvised against it"When Gibson reported for work the next morning,April 27, Calderaro took her into the backroom and toldher that he "had been elected" to tell her that due to her"attitude," discourtesy to employees, and because of her"disinterest" in the store, she was fired.When Gibsoninquired as to who was more interested in the store thanshe, all Calderaro did was to grin."Although there is no probative evidence to the contrary as to the actualtime of this telephone call, I have great difficulty in believing thatDonaldson,"stunned"by the receipt of the union letter,was unable toreach Hancock even under the stress of an impending new grandchild until5 p m - and thus supposedlyafterthe discharge of JordanAlthoughdenied, Jordan testified that soon after the receipt of the union letter orabout noon,she had overheard Donaldson make almost the identicalstatement to Calderaro which Hancock had made during their telephoneconversationAlthough I would be inclined to accept the testimony ofJordan as to this noon remark over the denial of Donaldson andCalderaro,Iam here making no such finding largely because the verypossible corroboration thereof by employee Rudder was not produced atthe hearing,as Rudder did not testify,and thus this conflict was left as oneword against another The similarity between the supposed noon remark ofDonaldson and the admitted 5 p in order of Hancock was, however,startling"Onginally Donaldson had testified that the only employee discussed atthis "dissatisfaction meeting"was Annie 0 Gibson"Admittedly Donaldson did not check the accuracy of these Nix reportsabout Gibson because,inDonaldson's words, "I didn't think it was needfulto, at the time and I didn't consider it at the time any great thing"That Sundayat church this fellow church member "with a law degree"gave Donaldson the name of Respondent's present attorney who apparentlyconfirmed the church member's advice and,hence, the following Monday,Donaldson advised Hancock by telephone that on advice of his attorney hewas not going to follow Hancock'sordersHancock, according to thisevidence,told Donaldson to follow the attorney's adviceThus Gibson was discharged. She has never beenreinstated."VirginiaKnox returned to work on the morning ofApril 27 after her day off during which she had receivedthe telephone inquiry as to Knox's union membershipfrom employee Winn and gave the answer which Winnhad reported to Donaldson.Earlier thatmorning employee Nix had reported toDonaldson that, upon her return to work, Knox had saidthatRespondent officials were "hopping in the storebecause I signed a union card "Promptly thereafter Calderaro called Knox to his deskin the back of the store where, after keeping Knox waitingfor a while, he explained that he wanted to let Knox knowthey "were not hopping" in the store because she hadsigned a union card and that they had not fired Gibsonand Jordan because they had signed union cards. Knoxanswered that, "if he was trying to fire me, make me madand quit, that I wasn't going to quit He would have tofireme." At that point Donaldson joined the conversationstating that he did not know that Knox was "dissatisfied"with her job and inquiring what it was that the employeeswanted. Knox told them that the employees wanted higherwages, time and a half for holidays, and insurance.Donaldson answered, "some of the stores had all thesebenefits that [the employees] were asking for and all thebenefits were in the making for us and we were going tohave them." Calderaro then informed Knox that two ofthe girls in the store had already withdrawn their cardsand that Respondent "would like for" Knox to considerwithdrawing her cardKnox was then asked how theunionmovement got started and answered that it gotstarted because two of the employees had gotten mad.After telling Knox that he would have appreciated it ifKnox had come to him first about the employeedissatisfactions, Donaldson sent her back to work.FollowinghisconversationwithKnox, the nextemployeeDonaldson spoke to was Robert Riley.Donaldson described this conversation at the hearing asfollows:Q. What did you say to Robert Riley9A. I, I told - I asked him - I started off - I said,"I understand you have joined the Union " He said,really, that he didn't know, for sure that he was joiningthe union, there, to begin with He said, "I was asked ifIwanted a raise and other benefits and insurance andstuff, to sign this card." He said he signed it and hesaid "Well - " I said, "Well, from my understanding,you joined the union." He said, "Well, that is what Ihave been told " And, I told him, I said, "well, I justwant you to know that I do not - " One thing I wantto clear up, here, is that I told him that I just wantedhim to know that I did not - that that was not thepurpose of firing Georgia Jordan and Mrs. Gibsonbecause of the union, and I had seen, you know, some- some unrest really, among the employees becausethey seemed to be afraid they were fixing to be firedand stuff, so I did assure him of this And I told himthat I would not take any reprisals against him forjoining it and I also told him what I told you I toldMrsWinn, a while ago, that if I believe stronglyenough in the union, myself, I would join one, myselfand he said, "Well, I believe that strong in it.""Following her discharge Gibson did secure employment with KelleThompson and went to work for him,according to Thompson,on May 2but was discharged on or about May 10 HANCOCK FABRIC OUTLET, INC.253Iasked him what were the main things that he wasdissatisfiedwith and he named, basically, the samethings Virginia Knox had about the hospital insuranceand pay on holidays and I don't know, when, if hementioned vacations or not, but this - And, I told himthe same thing, that - that from - that I thought allthe employees had understood that we - we weresupposed to get some of these things after the thirdfiscalyear, and that was, basically, the conversationwith himIjust assured him, once again, before he left, thattherewould be no reprisals. I wanted him to go onabout his job as normal and that I would take - Imean - certainly, no action against anyone because ofthe unionDonaldson interrogated allRespondent's employeesduring the following week, including the new employeehired to replace Gibson. The conversations were similar tothose with Knox and Riley.On April 30 employee Sossaman, according to thetestimony, came to Donaldson saying that she had signeda union card at the union meeting and "just knew that shehad done the wrong thing and she asked me what sheshould do." Donaldson told her, in his own testimony,"The best thing, Mrs. Sossaman, I could tell you to do, Ireally hate to advise you on what to do, I imagine theonly thing to do would either be call Mr Walton or writehim a letter and tell him that you are sorry that you justdidn'tknow what you were doing " So that day onDonaldson's deskusingRespondent's paper, envelope,stamps, and carbon paper and with Donaldson assisting inphrasing the letter, Sossaman wrote the Union as follows:April 30, 1968Mr Dave Walton, Ref.Retail,Wholesale & Dept. Store Union.Mr WaltonLast week I attended a meeting in your office, withseveral other employees of Hancock Fabric CenterIsigned a card saying I wanted to joina union.However since then, even on the way home thatnight, I knew I had acted too hastyIhave talked it over with a very good friend of mine.She and I together decided it would be best that I notjoin any unionBelieveme, I was sorry I signed the card and stillamWill you please be so kind as to send me my cardback immediately. My address is 1213 Gorgas StThis is my own personal decision and I will expectmy card immediatelySincerelyAlice SossamanSossaman testified at the hearing that she wanted acopy of her letter to Walton as "proof" of her resignationtherefrom so Donaldson had supplied her with the carbonpaper to make a copy.When the task was finished,Sossaman handed the carbon copy to Donaldson andasked him to keep it for her Donaldson did soAlso on April 30, Light decided that she wanted towrite a letter similar to that by Sossaman, so the sameprocess was repeated even to the carbon copy and havingDonaldson keep that copy for Light The Light letter readas follows:Dave WaltonRetail,Wholesale &Dept. Store UnionMr. Walton.Iam an employee of Hancock Fabric Outlet. I calledyou April 29, 1968 concerning getting my card that Isigned back.Iwas approached here at the store and told to signthe card if I wanted a raise, nothing was said aboutjoining the Union.Since then I have been told that I joined the Unionwhen I signed the card.When I found out about this, that is when Iimmediately called youAnd ask you to mail my cardback to me.Ido not want to join any Union. I have thought thisover carefully & want my card back immediately.Iwould appreciate your immediate attention to this.Thank youMrs. LightMy address:Mrs Dorothy Light115 Providence StMobile, Ala.By letter dated May 2 Donaldson answered the unionletter of April 26 as follows-I received your letter April 26, stating that you hadreceived a majority of my employees into your unionThis letter is to inform you that I will meet with you onan appointed date for you to venfy that you have amajority of these employees.This is the only reason I do want to meet with you.If you will call me and make an appointment, I'll beglad to talk to you about the majority subjectWaiting to hear fromyou,Upon receiving Respondent's answer on May 4, Waltontelephoned to Respondent. As Donaldson was not in atthat time,Walton spoke to Calderaro and asked ifRespondent recognized him as the majority representative.Calderaro told Knox that he "thought Mr. Donaldsonwanted to find out if I still had a majority of the cardssigned and still had a majority."Walton asked thatDonaldson return his call upon his return to the store.Donaldson did not return the call.On May 20, having learned that Abe Phillips wasRespondent's attorney,Walton called and made anappointment to meet Phillips on May 21. At that meetingWalton asked Phillips if Respondent would recognize theUnion on the cards without an election Phillips statedthat he would have to check with his client. A few daysthereafterWalton called Phillips back and again inquiredifRespondent would recognize the Union on the basis ofthe cards. Phillips stated that his client said they wouldnot recognize the Union and that the Union would have togo through the normal proceedings of the Board.Thereafterarepresentationhearingbasedon theUnion's petition of May 2 was heard on May 31 with theRegional Director's Decision issuing June 11 finding thatallfull-timeandregularpart-timeemployeesatRespondent'sMobile,Alabama retail store; excludingprofessional employees, guards and supervisors within themeaning of the Act constituted an appropriate unit.When Respondent's employees appeared for work onJuly 4 Donaldson informed them, for the first time, thatRespondent had determined that it would pay themdouble time for working July 4 and other unnamedholidays.On July 17 Respondent's employees receivedtheirpaycheck covering the period which included the 254DECISIONSOF NATIONALLABOR RELATIONS BOARDholiday pay for July 4The following day, July 18, the representation electionwas held resulting in four votes for union representationand eight against such representation.The Union duly filed objections to the election on July25.By order dated August 9, the Acting RegionalDirector for Region 15 concluded that two of the Union'sobjections raised substantial and material issues whichcould best be resolved at the instant hearing: (1) theinterrogation by Respondent's manager at its Mobile storeof some nine employees regarding their union activities,membership, and sympathies, and (2) the objection thatthe employer granted economic benefits to its employeesin order to induce them to refrain from union activities.B. Conclusions1.Discharges and interferenceOn the facts presented on this record there is, and canbe, but one decision, here made, that on April 26 and 27,1968,Respondent discharged Georgia Jordan and Annie0. Gibson, respectively, because the Respondent knew orsuspected that each was a member of the Union and wasengaging in union activities in order to secure unionrepresentation inRespondent's store in violation ofSection 8(a)(1) and (3) of the Act.The admitted facts here prove that about 11.30 a.m. onApril 26 Respondent received a letter from the Unionclaimingmajority representation amongRespondent'semployees in the appropriateunitat the Mobile store,requesting recognition together with an offer of having thecards checked by a mutually agreeable third person.Although admittedly "stunned" by this letter, Respondentwithin the hour began a systematic interrogation of itsemployeesindividuallytodeterminetheirunionmembership and sympathies.Respondent was definitely antiunion. Hancock's orderto Donaldson, "Fire everyone you find connected with theUnion" is sufficient proof of Respondent's animosity tounion organization. Donaldson and Calderaro showed thesame animosity in some of their interviewsHowever Respondent contended that the dischargeswere for cause, Jordan because of "customer complaints"and absenteeism, and Gibson because of her "attitude." Itis now time to examine the proof of these "causes."Within 3 or 4 hours of the receipt of the union letterRespondent dischargedGeorgia Jordan allegedly for"rudeness" to customers and within 8 or 9 hours haddetermined to dischargeAnnieO.Gibson the nextmorning allegedly because of her "attitude." The timingof these events alone createaprima faciecase ofdiscrimination.But there is more, much more. Through these bluntintimidatory interrogations, abovementioned, by bothDonaldson and Calderaro, Respondent learned prior tothe discharges that employeeWinn was not a unionmember, then, through a little investigation by Winn, thatKnox was a member of the Union, and from theinterrogation of employee Light that she had been invited(by Knox) to attend the April 20 organizational meeting(arranged by Jordan) which she was unable to attend forsome reason and that she had signed a union card (givenher by Gibson). Respondent also determined the unionmembership or lack thereof of all its employees throughthese same interrogations, particularly of Jordan, Gibson,and Knox. Although the testimony does not specificallyindicatethe disclosure of the names by Light during herinterrogation, it is a fair inference that they were disclosedduring the Calderaro interrogation of her because, asCalderaro testifiedTRIAL EXAMINERThat is not the question.Did you ever discover that the employees in the storehad held a meeting on April 20th9 .. `,and, if so, whendid you discover it?THE WITNESS [Calderaro]:, The date I didn't hearabout, the meeting I did hear about.TRIAL EXAMINERWhen did you first hear therewould or had been a meeting of the employees?THE WITNESS It, was, probably, maybe, a week orfour or five days afterwards, after the 26th of April.TRIAL EXAMINER How did you find out?THE WITNESSDorothy Light told meTRIAL EXAMINER How did Dorothy Light happen totell you?THE WITNESSWell, she told me by saying that theyasked her to go to a meeting but she didn't go becauseshe had a date, or something like that and when Iasked her when or where and what have you and shetold meTRIAL EXAMINER: Did you ask her those questions ofDorothy Light on the 26th?THE WITNESS: Yes.TRIAL EXAMINER Did you ask her those questions onthe 26th?THE WITNESS Oh, no.TRIAL EXAMINER: Was it a week after the 26th, or so,that you first ask her- Dorothy Light about that?THE WITNESS Uh-huhThrough these interrogations Respondent had on April26 convinced itself that Jordan had organized the Union"for her own selfish purposes" and that Gibson, by reasonof her answering Calderaro's questions by "Ask me noquestions and I'll tell you no lies," was one of the leadersof the movement. The other employee picked byRespondent as a leader of the union movement was Knoxeven though Knox was not even in the store that day norspoken to by either Donaldson or Calderaro. BetweenemployeesWinn,Nix,and Light Respondent had aspeedy, efficient, but occasionally inaccurate, grapevine atwork in the store.The above not only confirms, but greatly strengthenstheprima faciecase.In his brief Respondent's counsel has helpfully set fortha "chronological sequence of occurrences concerning Mrs.Jordan" with approximate dates1e upon which Respondentrelies as proof of causeRespondent's description of the first "occurrence" readsas follows:January 1968: First complaint came to the managerconcerningMrs.Jordan'sconduct.The customercomplained of Mrs. Jordan's attitude and said she wasextremely rude.Mrs. Jordan was reprimanded by themanager for her rudeness to the customer as well as forher failure to refer the customer, as instructed, to he orthe assistant manager when difficulty arose.Donaldson gave such indefinite testimony. No namesnor incidents made the incident identifiable. However the"Many of theseapproximatedatesappear incorrectalthoughRespondent's counsel cannotbe faulted thereforbecause- (I) counsel wrotehisbriefwithout benefit of the transcript, and (2)the almost undueuncertainty,indefiniteness,and changeabilityin the testimony of bothDonaldsonand CalderaroaswitnessesSee footnote8,above, for anexample by Calderaro About the only testimony as to times or dates uponwhich eitherwitness remained constantwas that the telephone order fromHancockcame "between 4 and5 p in " on April 26 HANCOCK FABRIC OUTLET, INC.incident was, according to Respondent, the first customercomplaint against Jordan after her employment began inDecember 1965.The next "occurrence" in late February or early March1968 was described by Respondent in its brief as followsTwo Negro female customers, taking exception inthe manner in which Mrs. Jordan treated them in goingthrough their shopping bags, returned to the store andbut for the intercession of the assistant manager, wouldapparently have assaulted Mrs. Jordan.This one is identifiable. The undenied testimony showedthat Jordan had been warned by clerks that the twowomen were engaged in shoplifting in the store.Respondent made it a part of the cashier's duty to detectandpreventshoplifting.Inperformingthisduty,successfully on this occasion, Jordan angered the womenwho berated her from outside the store to such an extentthatCalderaro testified, "I do believe that they wouldcome back in and there might have been some violence" ifhe had not spoken to them. Obviously this constituted a"shoplifter"- rather than a "customer" - complaint. IfRespondent insists upon adding detective-law enforcementduties to that of cashier, Respondent must necessarilyaccept the concomitant result that its cashiers may notremain the favorite people of both customers andshoplifters.Respondent and its brief stress the extremecompetence of Jordan both as cashier and preventor ofshoplifting.The next episode occurring, according to Respondent'sbrief, in the last week in February or first week in Marchis described in the brief as:A Negro female customer called the manager bytelephone and complained that Mrs. Jordan had theprevious night unjustly accused her of stealing as shewas coming through the check-out line The Negrowoman had called Mrs. Jordan a bitch, Mrs. Jordanhad complained to her husband who happened to be inthe store and was standing nearby, and he told Mrs.Jordan, "You got a mouth, call her a bitch back."This description omits a few salient facts. The customerhad, in fact, telephoned Donaldson toapologizefor herown use of words to Jordan. Mrs. Jordan's husband, whohappened to be standing nearby conversing withCalderaro, heard the epithet and instructed his wife asabove.The evidence proves that Mrs. Jordan did notobey. There was no reprimand to Jordan nor was onedeservedRespondent's brief described the next episode in themiddle of March as follows.A customer complaining of being overchargedapparentlymade a nuisance of herself.When sheconfrontedMrs.Jordanwiththis,Mrs.Jordaninformed the customer that if she [the customer] didnot leave her [Mrs. Jordan] alone, she, Mrs. Jordan,would slap the . . . out of her [the customer]. Theassistantmanager reprimanded Mrs. Jordan when thiscame to his attention.Again a few salient facts are missing. The customer hada reputation in the store, as Calderaro pointed out, ofbeing "very much of a nuisance." On the occasion inquestionCalderaro testified "she [the customer] camedirectlytome, first."Calderaro then informed thecustomer that she would have to bring her cash receipts inin order to exchange merchandise and then turned on hisheel. The customer began complaining to other employeesof the store. Finally she approached Jordan. Jordan thenmade the above-quoted statementThe evidence ofCalderaro further shows that the customer made no255complaint about Jordan.Her complaint was againstCalderaro.The language was reported by a fellowemployee.AlthoughCalderaro testified that Jordanadmitted making the above statement, there is no showingthat Calderaro reprimanded her.This episode is interesting in that it shows that even theassistant manager was unable to handle certain complaintswithoutraisingthe ire of the customer even withoutshoplifting being involved. It also shows that the storemight well have been better off without this customer.Respondent's next episode was as follows:April 15 or 16, 1968:" A regular customer, a MrsCumbest, complained to the manager that Mrs Jordanhad been rude to her in the handling of an exchange ofmerchandise. The manager reprimanded Mrs. Jordanupon receiving this complaint.At the discharge interview with Jordan, Donaldsonmentioned specifically a complaint some unnamed womanattending his church had made to Mrs Donaldson a weekbefore the discharge. The church woman's complaint isnotmentioned inRespondent'senumeration.Mrs.Cumbest may well be that woman.If this Cumbest episode is the same as the incident ofthe church woman who had complained to Donaldson'swifewhichDonaldsonmentionedatthedischargeinterview to Jordan, then there are serious discrepancies inDonaldson'sown testimony. It seems strange thatDonaldson failed to mention the Cumbest incident at thedischarge interview,althoughmentioning the churchwoman's episode because they both allegedly happened atapproximately the same time.Respondentobjectedstrenuously that General Counsel had not called Mrs.Cumbest. But Respondent failed to call her also. It isfurther noteworthy that, despite the fact that Cumbest wassupposedly a very good customer, Donaldson issued noreprimand to Jordan nor mentioned it at the dischargeinterview.Those then are the alleged "customer complaints"against Jordan. Actually all except the first indefinite,unidentifiableone and the last one would be moreproperlyclassedas"shoplifters'complaints."IfRespondent makes its cashier its law enforcement officerso far as shoplifting is concerned, it must anticipateshoplifters' complaints against that cashier. Also if thecashierscannot exchange goods in accordance withRespondent's rules without the cash receipts, Respondentmust anticipate complaints against cashiers who abide byitsrules.As noted above, Calderaro found that out thehard way - even though he allegedly "reprimanded"Jordan for her language on that occasion. Individually orcollectively these incidents hardly warrant a reprimand,much less a discharge To have even brought these mattersup to prove "cause" indicates that Respondent wasgrasping for any straw that it could possibly find in orderto explain the discharge of Jordan. The testimony as givenby Donaldson and Calderaro confirm this. They obviouslywere dredging their memoriesAccording to the testimony of both Donaldson andCalderaro, they had at some misty, indefinite time, aboutaweek prior to April 26, had occasion to discuss the"complaints" about Jordan and decided to terminate herservices if another "complaint" arose.Why this in anorganization where employment had been very stable for"The transcript shows Donaldson testifying as followsA It was around the first of April to the middle of April, I guess,around there, or could have been right at the end of March I don'trecall right off hand 256DECISIONSOF NATIONALLABOR RELATIONS BOARDat least a year and a half and where Donaldson had gravetrouble in trying to remember any previous discharges ofemployees, except assistant storemanagers.The last"discharge" of an employee occurred in December orJanuary because of physical troubles which caused her tofaint on the job. For such a meeting as described to haveoccurredwould seem to have required some ratheroutstanding complaint against Jordan Calderaro knew ofnone such and Donaldson's testimony gives us no clue.The meeting itself, except for the decision supposedlymade there, is as misty and indefinite as its timing. It mayhave occurred but it seems more likely that this meetingwith its decision was a rather obvious attempt to evadethe inference which arises from the discharge of Jordanwithin hours of the discovery of her union activity.The evidence of this alleged meeting and its decision isfar from convincingThen came April 26, the Union's request forrecognition, the Respondent's systematic interrogation ofthe employees, Nell A. Reynolds' "complaint," and theJordandischarge.RespondentmaintainsthattheReynolds' complaint alone triggered that discharge inaccordance with the supposed decision reached at theaforementionedmistymeeting. This theory convenientlyomits the fact that Respondent had convinced itself priortothedischarge,and thus prior to the Reynolds'complaint, that Jordan was the organizer of the unionmovement for "her own selfish purposes." Furthermore,asRespondent's brief admits, in this instance, as in theothers, Jordan complied with Respondent's rule requiringcash receipts before cashiers had authority to exchangemerchandise- and Reynolds admittedly had no cashreceipt.Reynolds' own testimony showed that she actuallymade no complaint about Jordan but continued hershopping until Light replaced Jordan as cashier whenReynoldsmade the exchange Jordan had previouslyrefusedherwithout the cash receiptThe Reynolds'complaint, if any,was against the application ofRespondent's cash receipt rule as applicable to her Sheknew the rules but desired preferential treatment.Reynolds' testimonywas further noteworthy in thatnowhere does she quote one word Jordan said to her inorder to prove the "rudeness" counsel suggested to herand for which Respondent supposedly discharged Jordan.The Reynolds' episode was thus fortuitously timed in thatitprovided Respondent a palpable excuse to discharge theemployee whom Respondent had already selected as the"organizer" of the union movementThe palpable lack of merit in the above episodes, singlyor cumulatively, as cause for discharge merely serves tostrengthenthediscriminatorynatureofJordan'sdischarge.The same thing is true as to Respondent's claim that"absenteeism" constituted the "secondary" reason for thedischargeSuperficially the fact that Jordan had beenabsent from work over 100 days during her employmentsince 1965 would seem to amount to "cause." The facts,however, prove the contrary. The facts show that in 1966Jordan underwent surgery causing the loss of about 90daysAt that time Jordan suggested that she bepermanently replaced. Respondent, however, temporarilyreplaced her and welcomed her back when physically able.Since that time Jordan had missed 7-10 days in 1967 dueto a death in the family and in 1968 was absent fromApril 17 to 20 due to illness. Such a record hardlyqualifies as "absenteeism." Even Respondent's brief omitsmention of absenteeism.Obviously Jordan was not discharged on April 26 forcause.According to the Respondent, it discharged Gibsonbecause of her "attitude."However Respondent firstmentioned this "attitude" after determining that Gibsonwas one of the three union leaders from her "Ask me noquestions- " answer to Calderaro's inquiry as to herunionmembership.According to the Respondent this"attitude" was based on four things: (1) in March Gibsonhad some unpaid for materials under her desk - as didall the other employees; (2) on one occasion Gibson split apieceofmaterialwith a customer and the customerthought she got the dirty piece, (3) the "grapevine" (Nixin this instance) had previously reported that Gibson wasthreatening to report to the Wage Hour Division that shewas required to work 10 hours per day every otherMonday, and (4) the grapevine (Nix again) had reportedthat Gibson had said she was going to work for one KelleThompson.These four bases as to Gibson can be quickly disposedofNeither of the first two alleged complaints wassufficient to cause Gibson's discharge at the time of theiroccurrence and, in fact, the first one was the acceptedpractice for employees at that time According to thetestimonyofDonaldson,thelasttwowereso"unimportant at the time" that he did not even check theaccuracyof the reports with Gibson although thecomplaint to the Wage Hour Division might well havebeen as bad in the Employer's eyes as helping to organizeaunion.The last one, of course, was inaccurate asRespondent's witness, Kelle Thompson, did not even claimthat he had hired Gibson until after Respondent haddischarged her.20Donaldson and Calderaro made much of the fact thatGibson had other material under her desk at the time ofher dischargeThis, however, was not discovered untilafter her discharge and hence, as Respondent's counselpointed out, it could have played no part in the decision todischarge GibsonThe excuses given by Respondent for the discharge ofboth Jordan and Gibson are so flimsy and so lacking inany merit as to serve only to strengthen the finding ofdiscrimination made heretoforeAccordingly Imust,andherebydo,findthatRespondent discharged Georgia Jordan on April 26 andAnnie O. Gibson on April 27 because of their membershipand activities on behalf of the Union in violation ofSection 8(a)(1) and (3) of the Act.2. Interference and obiections to electionAs already found,Respondentinterferedwith,restrained, and coerced its employees by its systematicinterrogation of all its employees individually as to theirunionmembership and activities during a period whichextended at least untilMay 3 or thereafter. If thisinterrogation had been conducted under proper safeguardsfor the limited purpose of determining the accuracy of theUnion's claim of majority, it would have been legal andproperHere none of the safeguards required wereprovided.Respondent made no assurances that reprisalswould not ensue No attempt was made to prevent theseinterviews from being coercive In fact Calderaro admittedthat,when Gibson answered his inquiry as to her union'"As a matter of fact Thompson volunteered during his testimony that hewas so ethical that he did not want Respondent to even think that he hadhired an employee away from it HANCOCK FABRIC OUTLET, INC.membership with "Ask me no questions and - " hedemanded the truth from her on the grounds that, "Wewill find out anyhow "The interrogations were intended to be, and in factwere, coercive Even Donaldson testified that subsequentlywhen he interrogated Robert Riley, he told Riley thatJordan and Gibson had not been fired on account of theUnion because "I had seen, you know, some - someunrest really, among the employees because they seemedto be afraid they were fixing to be fired and stuff, so I didassure him of this." Such interrogations coupled with theimmediate discharge of two of the three union leaderswould tend to create "unrest" among the employees.Nor were these interrogations limited to the question ofthe union majorityAfter having created this "unrest,"Donaldson began using the interrogations for the purposeof asking why the employees were dissatisfied and thenpromising them the things they wanted. For instance, heasked both Knox and Riley what "dissatisfactions" theyhad and, upon being told that it was holiday pay,vacations,and insurance promised that "We weresupposed to get some of these things after the third fiscalyear" and that some were already on the way Suchpromises of benefits also violate Section 8(a)(1) of theAct.Then on July 4 Donaldson announced to the employeesthat they would be paid double time for work that day,not the time and a half requested The reason Hancockhad given Donaldson for this "double time" payment atthe time it was approved was that "This [double time]shouldentice[Donaldson's]workers to feelmoreencouraged about working and working on a holiday "Due to the timing of this double time announcement andthe date of its actual appearance in the paychecks on July17, the day before the representation election, this benefitwould also tend to "entice" the employees to vote in thatelection against the Union, a clear violation of Section8(a)(I)SeeN L.R.B. v. Exchange Parts Co,375 U.S.405 (1964).There can be, and is, no question but that by theactionsaforementioned,aswellasthedischarges,Respondent deliberatelymade the expression of theRespondent's untrammeled desires for or against unionrepresentationinanelectionanimpossibility.Consequently, I will order that the election of July 18 beset aside and held for naught3.The refusal to bargainAs of the date of the Union's request for recognition,April 26, the Union held unambiguous authorization cardsvoluntarily signed by 9 employees out of an appropriateunit of 14 employees. Thus at the time of the request theUnion was clearly the representative of the majority of theRespondent's employees in that unit.Through its systematic interrogation of the employeeson April 26-27, Respondent was promptly cognizant ofthe Union's majority statusOn April 26 Respondent promptly discharged two ofthe union leaders for the illegal, discriminatoryreasons asfound above.By its interrogationsofApril26Respondentsuccessfully coerced two employees (Sossaman and Light)intorenouncing their voluntarily signed authorizationcardsTrue it is that the letters of resignation by Light andSossamanwere not written until April 30. But by themorning of April 27 Donaldson and Calderaro were able257to inform Knox that two employees (obviously Sossamanand Light because no other employees followed their lead)had already agreed to renounce their union affiliation andrequested that she do likewise while promising her that thebenefits she desired were already on the way to theemployeeswithoutunionhelp.HenceRespondent'scoercive tactics paid off for the Respondent on the veryfirst day of their use on two employees at leastSo by the end of April 26, or at the worst April 27,Respondent had already used the time before answeringtheUnion's request to dissipate the known unionmajorityBy the end of April 27 the Union held onlycards of 5 employees out of a then unit of 12 and had thussucceeded in eliminating the numerical majority amongthose employees still remaining in its employ at that time.However Respondent carefully made no answer to theUnion's request until it had in its hands and under itscontrol copies of letters written and signed by SossamanandLightrequestingthereturnof their signedauthorization cards. By permitting, even if not requiring,that these two employees write, execute, and depositcopies with Respondent of letters demanding the return oftheunioncardswrittenatRespondent'sdesk inphraseology suggested by Respondent on Respondent'sstationery,mailed in Respondent's envelopes, stampedwithRespondent'sstampsduringworkinghours,Respondent clearly overstepped the bounds of neutralityrequired of an employer by law in such situations. Such ablatant violation of the required neutrality by an employerhas hardly been heard of since the late 1930's when theSupreme Court rejected the well-publicized decision of thelawyersfortheLibertyLeague that the Act wasunconstitutional.Since that decision more sophisticatedtechniques have come into vogue Today tactics such asused here are almost unique.21By its deliberate, immediate, and continuous flauntingof the statutory right of its employees to be represented incollective bargaining through representatives of their ownchoosingbydischargingunionmembers,by longcontinuous coercive interrogations, by promising benefits,and by actually fulfilling one such the day before theelection, the Respondent here has used the time prior tothe election for the illegal purpose of dissipating andeliminatingtheUnion'smajority through the use ofcoercion and, in addition, made the holding of a fairelectionwhere employees could freely express their ownunfettered preference for or against union representationan impossibility 22Consequently, asRespondent has itself deliberatelymade the holding of a fair election impossible, and aspreviously thereto the employees themselves had freelyandvoluntarilyindicatedtheirdesireforunionrepresentation in collective bargaining which Respondentrejected,and as Respondent thereafter dissipated theUnion's majority only by flagrantlyflauntingthe law bythe acts aforementioned, I find that Respondent therebyrefused to bargain in violation of Section 8(a)(5) and willorder Respondent to bargain collectively in good faith"This TrialExaminer is making no finding that this aforementionedletter writing episode was a violation of Section 8(a)(1) of the Act becausethe making of such a finding would have to be based upon inference due tothe fact that the only testimony in this record was given by Donaldson,Sossaman,and Light and was to the effect that each employee actedentirely "voluntanly"in so doing This testimony, however, is so contraryto all the other proven facts here, the admissions of Respondent, and theprobabilities of the situation as to be totally unbelievable and unworthy ofcredit"Joy Silk Mills,Inc, 85 NLRB 1263 258DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the Union as the representative of its employees Z'Actually from Respondent's brief I glean the fact thatRespondent'srealdefense to all the charges of unfairlabor practices against Respondent is that Donaldson andCalderaro were young men totally unversed in the law oflabor relations and particularly unversed in the Act sothat they knew not what they did. However ignorance ofthe law has never been a legal defense and is not hereIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section I,above, have a close,intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent discriminated in regardto the hire and tenure of employment of Georgia Jordanand Annie 0 Gibson by discharging each of them onApril 26 and April 27, 1968, respectively, because of herknown and/or suspected membership and activities onbehalf of the Union, I shall recommend that Respondentoffer to each of them immediate and full reinstatement toher former or substantially equivalent position withoutprejudice to her seniority and other rights and privilegesand make each whole for any loss of pay she may havesuffered by reason of said discrimination against her bypayment to her of the sum of money equal to that whichshe would have earned from the date of the discriminationagainst her to the date of her reinstatement, less her netearningsduring such period in accordance with theformula set forth in FW Woolworth Company,90NLRB 289, with interest thereon at 6 percent per annum.Having found that Respondent refused to recognize andbargain with the Union in violation of Section 8(a)(5) and(1)of the Act, I will recommend that, upon request,Respondent recognize and bargain collectively with theUnion as the exclusive representative of all its employeesin the appropriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employment,and,ifanagreement is reached, embody suchunderstanding in a signed agreement. The appropriate unitis:Allfull-timeand regular part-time employeesemployed at Respondent'sMobile,Alabama retailstore;excluding professional employees, guards, andsupervisors as defined in the Act.Because of the character and scope of the unfair laborpractices found to have been engaged in by Respondent, Iwill recommend that Respondent cease and desist from inany other manner interfering with,restraining,andcoercingitsemployees in exercising their rightsguaranteed in Section7 of the Act.Upon theforegoing findingsof factand conclusions oflaw and upon the entire record,and pursuant to Section10(c) of the Act, I hereby issue the following."Bernet Foam ProductsCo,146NLRB1277 (1964)RECOMMENDED ORDERRespondentHancock Fabric Outlet, Inc.,Mobile,Alabama, its officers,agents, successors,and assigns,shall:1Cease and desist from:(a)Refusingtorecognize,meet,andbargaincollectivelywithRetail,Wholesale & Department StoreUnion, AFL-CIO, as the exclusive representative of itsemployees in the following appropriate unit with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employment: All full-time andregular part-time employees employed at Respondent'sMobile,Alabama retail store, excluding professionalemployees, guards, and supervisors as defined in the Act(b)Discouragingmembership in the above-named orany other Union by discriminatorily discharging any of itsemployeesor bydiscriminating in any other manner withrespect to their hire and tenure of employment or anyterm or condition of employment.(c) Interrogating employees with respect to their unionmembership or sympathy, their knowledge and support ofany union petition,or in any other manner constitutinginterference,restraint,or coercion within the meaning ofSection 8(a)(1) of the Act.(d)Promising employees wage increases or any othereconomic benefits to refrain from continuing to seek or tosupport the above-named or any other Union as theirbargaining representative.(e)Announcing and granting wage increases to inducethe employees to refrain from continuing to seek and tosupport the above-named or any other Union as theirbargaining representative(1) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization,to form,join,or assist the above-namedor any other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities except to theextent that such right may be affected by the provisos inSection 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, recognize and bargain collectively ingood faith with Retail,Wholesale & Department StoreUnion,AFL-CIO,as the exclusive representative of theemployees in the above-described appropriate unit withrespect to rates of pay, wages,hours of employment, andother terms and conditions of employment, and embody ina signed agreement any understanding reached(b)Offer to Georgia Jordan and Annie O. Gibsonimmediate and full reinstatement to their former orsubstantiallyequivalent positions,without prejudice totheir seniority or other rights and privileges,and makethem whole for any loss of pay suffered by them byreason of their unlawful discharge in the manner set forthin the sectionof thisDecision entitled"The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order. HANCOCK FABRIC OUTLET, INC.(d)Post at its Mobile, Alabama, store copies of theattached noticemarked "Appendix "Z° Copies of saidnotice, to be furnished by the Regional Director forRegion 15, after being duly signed by an authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith 25"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""in the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOT dischargeanyemployeesordiscriminate in any other manner against any of ouremployees because of their union activities or forantiunion reasons.WE WILL NO'Ipromise to give, announce,or grantwage increases or any other economic benefits to induceour employees to refrain from having a union as theirbargaining representative.259WE WILL NOTmake unilateral changes in wages orworkingconditionswithoutfirstnotifyingandconsultingwiththeexclusivecollective-bargainingrepresentative of our employees'own choosingWE W11 1, NOT askemployees about their unionmembership or sympathies or those of other of ouremployees.WE WILLrecognizeandbargainwithRetail,Wholesale&Department Store Union,AFL-CIO, asthe exclusive representative of all our employees in ourMobile,Alabama, store in the following appropriateunitAllfull-timeandregularpart-timeemployeesemployed at our Mobile, Alabama retail store,excludingprofessionalemployees,guards,andsupervisors as defined in the Act.WE WILL offertoGeorgia Jordan and Annie 0Gibson immediate and full reinstatement to theirformer or substantially equivalent positions,withoutprejudice to their seniority or other rights and privilegespreviously enjoyed and we will make each of themwhole for any loss of pay whichtheymay have sufferedby reason of their discriminatory discharge with interestthereon at 6 percent per annum.WE WILL NOTin any other manner interfere with,restrain,or coerce any of our employees in the exerciseof their nghts guaranteed under the Act to assistRetail,Wholesale&DepartmentStoreUnion,AFL-CIO,or any other labor organization or to engagein concerted protected activitiesDatedByHANCOCK FABRICOU-I LET, INC(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialif employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding (Loyola), 701LoyolaAvenue,New Orleans,Lousiana 70113, Telephone 504-527-6361